 

Exhibit 10.30

 

To:    Gretchen Verdugo From:    Richard J. Johnson Date:    January 20, 2005
RE:    Proposed Compensation Agreement Terms for Chief Accounting Officer
Position

 

In conjunction with the transition from your current position of Executive Vice
President, Impac Warehouse Lending Group, Inc. to Executive Vice President,
Chief Accounting Officer (“CAO”) of Impac Mortgage Holdings, Inc. (“IMH”) and
Impac Funding Corporation, (“IFC”). We are proposing the following modification
to your existing compensation plan. The following is a summary of the proposed
terms:

 

Effective Date:    February 1, 2005. Term:    3-years from the Effective Date
Title:    Executive Vice President, CAO Base Salary:    $250,000 Per Annum
Bonus Incentive:    Up to 120% of Base Salary paid Quarterly
Bonus Incentive Terms:    The Bonus Incentive will be paid within 30 days of
each calendar quarter and will be paid based upon mutually agreed upon
goals/objectives. Goals and objectives will be established each year in
conjunction with the preparation of the Company’s Annual Business Plan that is
approved my [sic] the Company’s board of directors. Individual Management
Objectives will be established at the beginning of each quarter. The following
are [sic] a list of goal [sic] and objectives that will determine the actual
Bonus Incentive calculation:     

50% Based upon the Company attaining its business plan

 

50% Based upon the Individual Management Objectives

     Each Goal and Objective, when calculating the quarterly bonus will have a
percentage completion based upon each



--------------------------------------------------------------------------------

     goal or objective. For example, IMH’s business plan target will have either
a 0%, 50%, 75% or 100% factor if IMH meets its quarterly business plan of
taxable income. The same applies to the completion of Individual Management
Objectives. Stock Options:    Eligible for Stock Options Based upon IMH’s board
approved Company Stock Option Plan Vacation:    4 Weeks Term without Cause:   
12 months trailing Base salary and Bonus Incentive along with health benefits to
be paid out proportionally over a 12 month period of time. During the 12 month
period, Gretchen will remain as an employee during this period of time and will
continue to vest in her stock option but will not receive any new grants.

 

The purpose of this position is to train and transition Gretchen into the Chief
Financial (“CFO”) position of IMH. The follow is a list of benchmarks and
training programs that Gretchen needs to complete before being considered for
the position of CFO. There are no guarantees that upon completion of these
benchmarks and training programs that you will be promoted to CFO. However,
after successful completion of all your training objectives to both parties
mutual satisfaction and Gretchen is notified that she is not being promoted to
CFO of IMH and IFC, Gretchen will have 30 days from that date to elect out of
this agreement as a Term without Cause and receive her Base Salary plus health
benefits for a period of 12 months subsequent to her last date of employment.
This clause is only valid if Gretchen notifies the Company in writing that she
is electing out of her arrangement and is only valid for a period of 30 days
from completing her training program to both parties mutual satisfaction and
being notified that she will not be promoted to CFO at that time.

 

Training Programs:    Specific training classes on FAS 133, FAS 140 and FIN 46  
   REIT Training classes or attends REIT conferences to update skills and
knowledge on managing REIT compliance measures.      SEC training classes on
10K, 10Q and SOX 404 requirements

 

2



--------------------------------------------------------------------------------

Executive Coach:    Obtain an executive coach to assist Gretchen in preparing
her for becoming IMH’s CFO Benchmarks:    Complete and oversee the closing of
IMH’s books and the preparation of the Company’s SEC reporting for at least two
quarters.      Complete the transition of Jim Dickinson to head up the Warehouse
Lending Division

 

Please confirm that these terms are acceptable for your new employment to CAO.
Upon getting your sign-off, I will forward to legal counsel to prepare an
employment agreement.

 

Agreed:

 

/s/ Gretchen Verdugo

--------------------------------------------------------------------------------

Gretchen Verdugo

IWLG, Executive Vice President

/s/ Richard J. Johnson

--------------------------------------------------------------------------------

Richard J. Johnson

Executive Vice President, CFO

 

3